Citation Nr: 0024681	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1993 RO decision that denied the 
veteran's claim for service connection for residuals of 
dental trauma, for the purpose of receiving VA outpatient 
dental treatment.  (The RO decision was in response to a 
recent claim for VA outpatient dental treatment which the 
veteran filed with the Salem, Virginia VA Medical Center 
(VAMC).)  In a June 1997 decision, the Board denied service 
connection for residuals of dental trauma, for the purpose of 
receiving VA outpatient dental treatment.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By an October 1999 order, the Court vacated 
the Board decision and remanded the case to the Board.  The 
October 1999 Court order appears to construe the issue as 
entitlement to VA outpatient dental treatment under any 
eligibility category; the Court addressed entitlement to 
Class II VA outpatient dental treatment and noted that the 
veteran's potential entitlement to VA outpatient dental under 
other eligibility categories (38 C.F.R. § 17.161) had not 
been addressed by the Board.  In light of the Court order, 
the Board has characterized the issue on appeal as 
entitlement to VA outpatient dental treatment. 

REMAND

The veteran served on active duty from January 1952 to 
January 1954.  He had a number of missing teeth before 
service, and during service he had more teeth extracted.  
Shortly after service he applied for VA outpatient dental 
treatment.  In April 1954, the RO granted service connection 
(for the purpose of eligibility for Class II VA outpatient 
dental treatment) for upper teeth numbers 2, 4, 5, 6, 7, 8, 
9, 10, 11, 12, 13, 14, and 15, and for lower tooth number 32.  
At that time the RO made no determination that these teeth 
were service connected based on service trauma.  In an April 
1954 letter, the Chief of VA Dental Service notified the 
veteran of the teeth which were found to be service-
connected; the veteran was informed that appropriate action 
would be taken on his present application for VA dental 
treatment; and he was told that if he needed treatment for 
his service-connected teeth at any time in the future, he 
should apply for such.  This notification letter specifically 
stated that the letter was not an authorization for 
examination or treatment.  Another VA form shows the veteran 
was authorized to report for a VA dental examination 
scheduled for May 1954.

At his recent RO hearing, the veteran said that when he 
contacted the VA in 1954, it was for treatment of a lower 
tooth.  He testified that he was told to come in for dental 
treatment, but he did not avail himself of that dental 
treatment because it would have necessitated an overnight 
stay.  The veteran related that he got the tooth fixed, and 
his teeth had not bothered him for 40 years until recently 
when he sought dental treatment.

The veteran again applied to the VAMC for VA dental treatment 
in about November 1993, and the VAMC then contacted the RO 
and asked whether there were any teeth service connected on 
the basis of service trauma (as would make the veteran 
eligible for VA dental treatment under the trauma category).  
In a December 1993 decision, the RO denied service connection 
for residuals of dental trauma (claimed for the purpose of 
establishing eligibility for VA dental treatment).  Documents 
on file show that the veteran later applied to the VAMC for 
dental treatment; in October 1998, the VAMC again asked the 
RO whether the veteran had teeth service connected on the 
basis of trauma; and in a January 1999 decision, the RO again 
denied service connection for residuals of dental trauma.

The October 1999 Court order in the present case holds that 
the Court's decision in Grovhoug v. Brown, 7 Vet. App. 209 
(1994) is applicable to this case.  In Grovhoug, the Court 
remanded a claim for VA outpatient dental treatment to 
address "the issue of what notice the appellant had a right 
to, including a right to predetermination notice prior to the 
termination of [previously authorized VA outpatient 
dental]...treatment."

The October 1999 Court order in the present case requires 
additional development, and the Board remands the case to the 
RO for the following action consistent with the Court's 
order:

1.  The RO should have the VAMC 
obtain copies of all of the 
veteran's past application forms in 
which he requested VA outpatient 
treatment, as well as all records of 
dental treatment provided by the VA.  
All such records should be 
associated with the claims folder.

2.  The VAMC should make a 
determination of whether the veteran 
is eligible for VA outpatient dental 
treatment under any eligibility 
category of 38 C.F.R. § 17.161 (the 
VAMC should address each and every 
category).  [If any additional 
rating action by the RO is required, 
to enable the VAMC to make the 
treatment eligibility determination, 
such should be done.]

3.  If the VAMC determines that the 
veteran is not eligible for current 
or continued outpatient dental 
treatment, the VAMC must provide the 
veteran with due process notice as 
outlined in Grovhoug, supra, 38 
U.S.C.A. § 5104, and 38 C.F.R. § 
3.103, and applicable manual 
provisions.  This includes providing 
the veteran with the reasons for the 
decision, a summary of the evidence 
relied on, and explanation of the 
procedure for obtaining review.  
Additionally, if previous 
eligibility is being discontinued, 
notice must be given 60 days prior 
to termination of benefits.

4.  If the benefit sought on appeal 
is denied, the veteran and his 
representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




